Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 1 of 12 PageID #: 706




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

 CIVIL ACTION NO: 4:19-CV-00087-JHM

 ANASTASIA CARMAN                                                           PLAINTIFF

 V.

 SIGNATURE HEALTHCARE, LLC, et al.                                          DEFENDANTS

                              MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendants’ Renewed Motion to Stay and Compel

 Arbitration and Motion for Attorney’s Fees. [DN 48]. Fully briefed, this matter is ripe for

 decision. For the following reasons, Defendants’ Renewed Motion to Stay and Compel Arbitration

 is GRANTED. Defendants’ Motion for Attorney’s Fees is DENIED.

                                         I. BACKGROUND

        Defendants hired Plaintiff Anastasia Carman as a Registered Nurse on January 4, 2019.

 [DN 48-1 at 3]. Carman was assigned to work at Riverside Care and Rehabilitation Center. [Id.].

 During the onboarding process, Defendants sent Carman an email on January 3, 2019 that included

 a link to the onboarding documents that she needed to review and execute. [DN 36-5]. Carman

 had a unique login and password that only she knew. [DN 48-1 at 4]. To electronically sign the

 documents, Carman had to click a screen that asked her specifically whether she wanted to sign.

 [Id.]. Carman completed and signed the various onboarding documents including an arbitration

 agreement. [DN 1-37]. It provided, in part, the following:

        This agreement includes claims: as defined above, including, but not limited to,
        payment of wages, benefits or other compensation, and any alleged violations of
        Title VII of the Civil Rights Act of 1964, sections 1981 through 1988 of Title 42 of
        the United States Code and all amendments thereto, the Employee Retirement
        Income Security Act of 1974 (“ERISA”), the Americans with Disabilities Act of
        1990 (“ADA”), the Age Discrimination in Employment Act of 1967 (“ADEA”),
        the Older Workers Benefits Protection Act of 1990 (“OWBPA”), the Fair Labor
Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 2 of 12 PageID #: 707




        Standards Act (“FLSA”), the Occupational Safety and Health Act (“OSHA”), the
        consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Family
        Medical Leave Act (“FMLA”), the Federal False Claims Act, the Sarbanes-Oxley
        Act, as well as any and all claims under federal, state, and local laws and common
        law related to or arising out of any part of the employment relationship.

 [DN 1-37 ¶ 2]. The arbitration agreement also included a waiver of class and collective claims:

        Except as otherwise required by law, we both agree that: (i) no class or
        representative action of any kind will be asserted in mediation or arbitration under
        this agreement, (ii) no class action or representative action claim of any kind will
        be asserted by either one of us against the other – whether in mediation, arbitration
        or in court, and (iii) you will only submit your own, individual claim(s) in
        arbitration and will not represent the interest of any other person. This means that
        mediation and arbitration under this Agreement will proceed on an individual basis
        solely, and no class or collective action claims of any kind will be mediated,
        arbitrated, alleged, or asserted by you against the Company on a class or collective
        action basis, or any basis involving claims that could be brought in a purported
        representative capacity on behalf of others. As well, the arbitrator’s authority to
        resolve a claim and make written awards will be limited to claims between you and
        the Company alone. Claims cannot be joined or consolidated unless we both agree
        in writing. Finally, any arbitration award or decision will not have a preclusive
        effect on any issues or claim against or with any other person or entity who is not
        a named party to the arbitration.

 [DN 1-37 ¶ 7].

        The arbitration agreement also includes a delegation clause that says, “[t]he arbitrator will

 decide all aspects of the arbitration, including the validity and applicability of this Agreement. A

 court of law will not make these decisions.” [DN 1-37 ¶ 6]. Just above Carman’s electronic

 signature the arbitration agreement concludes with three sentences:

        PLEASE READ THIS AGREEMENT CAREFULLY, YOU MAY WISH TO
        CONSULT AN ATTORNEY BEFORE SIGNING. THIS IS A CONDITION
        OF ACCEPTANCE OF INITIAL EMPLOYMENT AND CONTINUED
        EMPLOYMENT.

        BY SIGNING, YOU ATTEST THAT YOU: (i) have read and understood its
        terms, (ii) have had an opportunity to ask questions, and (iii) knowingly and
        voluntarily agree to its terms and will abide by same.

        Both parties understand that by signing this Agreement, we are both WAIVING
        OUR RIGHT TO HAVE A CLAIM DECIDED IN A COURT OF LAW, BY
        A JUDGE OR A JURY.”


                                                  2
Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 3 of 12 PageID #: 708




 [DN 1-37 at 2] [emphasis in original].

          As a part of her onboarding documents, Carman signed the “Alternative Dispute Resolution

 Plan Summary.” [DN 1-33 at 10]. The Plan Summary says, “THIS ALTERNATIVE DISPUTE

 RESOLUTION PLAN BECOMES EFFECTIVE ON SEPTEMBER 1, 2016, AS THE

 EXCLUSIVE MEANS OF RESOLVING EMPLOYMENT-RELATED LEGAL CLAIMS.”

 [Id. at 1] [emphasis in original]. The Alternative Dispute Resolution Plan was not provided as a

 part of Carman’s onboarding process. [DN 51 at 7, DN 1-40]. The Plan Summary also included

 a “Frequently Asked Questions” section with one such relevant question and answer as follows:

          Will the Mediator or Arbitrator be empowered to handle class actions?

          Answer: Any matter typically brought in state or federal court can be addressed by
          the Alternative Dispute Resolution Plan. Because arbitration procedures under the
          plan are governed by the Federal Rules of Civil Procedure, class action proceedings
          will be dealt with according to those rules.

 [DN 1-33 at 10].

          A Stakeholder Handbook was also included in Carman’s onboarding documents. [DN

 1-39]. The Handbook included an arbitration section:

          Under this agreement, all disputes between Stakeholders and the Company or its
          management, which are not resolved through the Conflict Resolution procedure,
          must be submitted to binding arbitration, in accordance with the Federal Arbitration
          Act. This means that claims of any kind concerning your employment with the
          Company will be decided by a neutral third-party, and not in a court of law. The
          third party’s decision will be final and a Stakeholder may not file a lawsuit or pursue
          any administrative remedies unless otherwise permitted by law.

          Signed acknowledgement of receipt of the Stakeholder Handbook shall serve as
          acceptance and understanding of this condition of employment, thereby binding
          Stakeholders to the Arbitration Agreement.

          This means both you and the Company are giving up our respective rights to
          a trial by jury.

 [Id. at 12]. Carman electronically signed the “Stakeholder Handbook Acknowledgement.” [DN

 1-38].


                                                    3
Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 4 of 12 PageID #: 709




        Later, Carman sued Defendants alleging six claims: (1) Fair Labor Standards Act (FLSA)

 nonpayment of overtime on behalf of a class, (2) Kentucky Wage and Hour Act (KWHA)

 nonpayment of wages on behalf of a class, (3) FLSA nonpayment of overtime on behalf of Plaintiff

 individually, (4) KWHA nonpayment of overtime on behalf of Plaintiff individually, (5) KWHA

 nonpayment of wages regarding a signing bonus on behalf of Plaintiff individually, and

 (6) declaratory judgment that Plaintiff does not have to pay signing bonus back. [DN 1 ¶¶ 138-62].

 Additionally, after filing suit, Carman moved for discovery about the timing and procedure around

 Carman electronically signing the arbitration agreement. [DN 10 at 2–5]. The Court granted

 discovery on this issue. [DN 23]. Defendants now seek to compel arbitration and request

 attorney’s fees for Carman “misrepresenting” how she onboarded regarding the requested

 discovery. [DN 48-1].

                                          II. DISCUSSION

    A. Arbitration Agreement

        The Federal Arbitration Act (FAA) is “a matter of contract.” Rent–A–Ctr., W., Inc. v.

 Jackson, 561 U.S. 63, 67 (2010). The relevant section of the FAA provides:

        A written provision in any maritime transaction or a contract evidencing a
        transaction involving commerce to settle by arbitration a controversy thereafter
        arising out of such contract or transaction, or the refusal to perform the whole or
        any part thereof, or an agreement in writing to submit to arbitration an existing
        controversy arising out of such a contract, transaction, or refusal, shall be valid,
        irrevocable, and enforceable, save upon such grounds as exist at law or in equity
        for the revocation of any contract.

 9 U.S.C. § 2. “There are ‘two parallel devices for enforcing an arbitration agreement: a stay of

 litigation in any case raising a dispute referable to arbitration, 9 U.S.C. § 3, and an affirmative

 order to engage in arbitration, § 4.” Turner v. PillPack, Inc., No. 5:18-CV-66-TBR, 2019 WL

 2314673, at *2 (W.D. Ky. May 30, 2019) (citation omitted).




                                                 4
Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 5 of 12 PageID #: 710




        The Court has four tasks: first, determine whether the parties agreed to arbitrate; second,

 determine the scope of that agreement; third, if federal statutory claims are asserted, it must

 consider whether Congress intended those claims to be nonarbitrable; and fourth if the Court

 concludes that some, but not all, of the claims in the action are subject to arbitration, it must

 determine whether to stay the remainder of the proceedings pending arbitration. Stout v. J.D.

 Byrider, 228 F.3d 709, 714 (6th Cir. 2000) (citation omitted). “In determining whether the parties

 agreed to arbitrate under the first prong of the Stout test, the Court must apply state law of contract

 formation.” De Angelis v. Icon Entm't Grp. Inc., 364 F. Supp. 3d 787, 792 (S.D. Ohio 2019)

 (citations omitted). Contract defenses like fraud, duress, or unconscionability may invalidate an

 arbitration agreement. Rent–A–Ctr., 561 U.S. at 68 (citation omitted).

        “Where the contract includes a delegation provision, however, the analysis changes.” De

 Angelis, 364 F. Supp. 3d at 792. A delegation provision is “an agreement to arbitrate threshold

 issues concerning the arbitration agreement.” Rent–A–Ctr., 561 U.S. at 68. “[P]arties can agree

 to arbitrate ‘gateway’ questions ‘arbitrability,’ such as whether the parties have agreed to arbitrate

 or whether their agreement covers a particular controversy.” Id. at 68–69. The parties must

 delegate such threshold issues by “clear and unmistakable” evidence. Id. at 69 n.1. A delegation

 provision is “simply an additional, antecedent agreement the party seeking arbitration asks the

 federal court to enforce, and the FAA operates on this additional arbitration agreement just as it

 does on any other.” Id. at 70. “Thus, a delegation provision is severable from the remainder of

 the contract, and ‘a party's challenge to another provision of the contract, or to the contract as a

 whole, does not prevent a court from enforcing a specific agreement to arbitrate’—here, the

 delegation provision.” De Angelis, 364 F. Supp. 3d at 793 (citation omitted).




                                                   5
Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 6 of 12 PageID #: 711




        Before the Court can address challenges to the delegation provision here, the Sixth Circuit

 has recently commented that “the Supreme Court’s and our case law indicate that the district court

 retains the authority to first satisfy itself that the agreement was validly formed before granting a

 motion to compel arbitration.” Taylor v. Pilot Corp., 955 F.3d 572, 577 (6th Cir. 2020); Henry

 Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530, 202 L. Ed. 2d 480 (2019) (“if a

 valid agreement exists, and if the agreement delegates the arbitrability issue to an arbitrator, a court

 may not decide the arbitrability issue.”). Contrary to Carman’s assertion that there was not a

 meeting of the minds about arbitration, the Court finds that a valid arbitration agreement exists

 because both parties agreed to arbitrate. [DN 1-37]. The frequently asked questions section of the

 Plan Summary does not conflict with the class action waiver contained in the arbitration agreement

 despite Carman’s contention otherwise. [DN 51 at 21].

        Turning to the delegation clause, it provides: “The arbitrator will decide all aspects of the

 arbitration, including the validity and applicability of this Agreement. A court of law will not

 make these decisions.” [DN 1-37 ¶ 6]. Carman relies on parts of the Alternative Dispute

 Resolution Plan to argue that the delegation clause was not clear and unmistakable because the

 Plan said, “proceeding under the Plan shall be the exclusive, final and binding method by which

 employment-related disputes are resolved.” Carman argues that this means “the Plan contemplates

 that a Court, and not the arbitrator, will decide whether arbitration should be compelled.” [DN 51

 at 12]. The Defendants did not provide Carman with the Plan to sign in her onboarding documents.

 [DN 51 at 7, DN 1-40]. Also, none of the provisions of the Plan that Carman points to as support

 of her argument can overcome the severable delegation provision in her signed arbitration

 agreement.




                                                    6
Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 7 of 12 PageID #: 712




          Carman additionally argues that reasons she gives for why the Court should not compel

 arbitration under the arbitration agreement applies to the delegation clause as well. [DN 51 at 13].

 Carman makes several arguments as to why the Court should not compel arbitration: (1) it violates

 the FAA’s effective vindication doctrine, (2) mutual mistake, (3) unconscionability, and (4) it

 violates K.R.S. § 336.700. [Id. at 1]. The Court will examine each of Carman’s arguments to

 determine if she specifically challenges the delegation provision or the arbitration agreement as a

 whole.

          First, in a footnote and providing no caselaw to support her argument, Carman argues that

 “the effective vindication doctrine should also prevent this ‘delegation clause’ argument by

 Defendant.” [DN 51 at 15 n.15]. “An effective vindication challenge is a challenge to the

 enforceability of the arbitration agreement. After Henry Schein, Inc. v. Archer & White Sales, Inc.,

 these challenges are heard by the arbitrator where, as here, the parties' agreement includes a

 delegation clause.” De Angelis, 364 F. Supp. 3d at 795. Carman’s effective vindication challenge

 must be raised before the arbitrator considering the delegation clause in the arbitration agreement.

          Second, Carman says that there was a mutual mistake by arguing that “the parties did not

 have a meeting of the minds about arbitration” because different views can be drawn as to what

 forms the agreement. [DN 51 at 19]. While Carman says her argument is a mutual mistake

 argument, it is not. Her argument about a lack of a meeting of the minds is an argument that there

 was no mutual assent between the parties. McNees v. RC Nassar, LLC, No. 2018-CA-001711-

 MR, 2020 WL 1074795, at *6 (Ky. Ct. App. Mar. 6, 2020) (“a manifestation of mutual assent—

 also known as a “meeting of the minds”—must be present in order for an enforceable contract to

 be found.”). As previously discussed, Carman contends that the arbitration agreement which

 includes a class action waiver differs from the Alternative Dispute Resolution Plan Summary’s




                                                  7
Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 8 of 12 PageID #: 713




 frequently asked question section about class actions. [DN 51 at 21]. The Court finds that this is

 not a challenge to the delegation clause. Even considering a mutual mistake argument, Carman

 makes no mutual mistake argument specific to the delegation clause.

        Third, Carman contends that the delegation clause coupled with “Defendants’ insistence

 that Plaintiff must pay half of the arbitrator’s fees” is substantively unconscionable. [Id. at 22].

 The arbitration agreement says, “[u]nless State law says otherwise, the parties will share equally

 the mediator’s and/or arbitrator’s fees and expenses.” [DN 1-37 ¶ 8].

        “The doctrine [of unconscionability] is used by the courts to police the excesses of certain

 parties who abuse their right to contract freely. It is directed against one-sided, oppressive and

 unfairly surprising contracts, and not against the consequences per se of uneven bargaining power

 or even a simple old-fashioned bad bargain.” Energy Home, Div. of S. Energy Homes, Inc. v. Peay,

 406 S.W.3d 828, 835 (Ky. 2013) (citation omitted) (alteration in original).           “Substantive

 unconscionability refers to contractual terms that are unreasonably or grossly favorable to one side

 and to which the disfavored party does not assent.             When reviewing for substantive

 unconscionability, consideration is given to ‘the commercial reasonableness of the contract terms,

 the purpose and effect of the terms, the allocation of the risks between the parties, and similar

 public policy concerns.’” Id. (citation omitted)

        Carman has not proven a substantive unconscionability contract defense as to the

 cost-sharing provision. The record is incomplete as to what the arbitrator’s fees and expenses will

 be and about Carman’s financial situation. Carman says in her affidavit that she could not even

 afford $1,000 in arbitrator’s fees and expenses. [DN 16-1 ¶ 15]. She also says that she got

 divorced, had to borrow $150.00 from her ex-husband for living expenses at one point, and had as

 little as $20.00 in her checking account at one point. [Id.]. Carman’s declaration does not include




                                                    8
Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 9 of 12 PageID #: 714




 her income from her current employment, her financial obligations, or even financial assets. [DN

 16-1]. Having a plaintiff pay half of the arbitrator’s fees and expenses could render an arbitration

 clause unconscionable, but the Court’s task here is to consider whether the delegation clause is

 unconscionable, which Carman has not shown. See Howell v. Rivergate Toyota, Inc., 144 F. App'x

 475, 481 (6th Cir. 2005) (holding the plaintiff “bears the burden of demonstrating that the

 provisions in question impose costs that are likely to have an impermissible deterrent effect”).

        Finally, Carman challenges the delegation clause under Northern Kentucky Development

 District v. Snyder, 570 S.W.3d 531 (2018). The Kentucky Supreme Court held that K.R.S.

 § 336.700(2) was not preempted by the FAA in a case involving a state employee whose

 employment was conditioned on an agreement to arbitrate disputes. Id. at 535. Before K.R.S.

 § 336.700(2) was amended in 2019, the statute prohibited conditioning employment on an

 agreement to arbitrate. Wilson v. Starbucks Corp., 385 F. Supp. 3d 557, 562 (E.D. Ky. 2019).

 After Snyder, the Kentucky General Assembly amended K.R.S. § 336.700 to apply prospectively

 and retroactively, and to “expressly allow[] employers to condition employment on an employee’s

 agreement to arbitrate disputes.”      Id.   at 563.   This Court has previously held that the

 pre-amendment version of K.R.S. § 336.700(2) was preempted by the FAA and violated the

 Supremacy Clause; the Court is not persuaded to change its precedent. Johnson v. Career Sys.

 Devs., No. 4:09-CV-76-M, 2010 WL 292667 (W.D. Ky. Jan. 20, 2010). In any event, Carman’s

 argument is not really a challenge to the delegation clause, rather it is about the enforceability of

 the arbitration agreement itself.

        After considering Carman’s specific challenges to the delegation clause, the Court finds

 that the delegation clause is a clear and unmistakable agreement for the arbitrator to decide all

 aspects of the arbitration. See Rent–A–Ctr., 561 U.S. at 66 (finding a similar delegation provision




                                                  9
Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 10 of 12 PageID #: 715




  valid). When there is a valid delegation clause, “a court possesses no power to decide the

  arbitrability issue.” Henry Schein, 139 S. Ct. at 529. As such, Carman’s challenges about the

  arbitration agreement are issues that should be submitted to the arbitrator based on the delegation

  provision of the agreement to arbitrate.

      B. Waiver of Right to Compel Arbitration

          Carman also asserts that Defendants waived their right to compel arbitration when

  “Defendants invoked the jurisdiction of this Court by filing a motion to dismiss requesting that

  this Court (and not any arbitrator) dismiss Plaintiff’s claims against Defendants Signature

  HealthCARE, LLC and LP Calhoun, LLC . . . .” [DN 51 at 31]. Defendants, in their initial Motion

  to Dismiss and Compel Arbitration, said in a footnote that, “[o]nly one of the Defendants named

  by Plaintiff is a proper party: Stakeholder Payroll Services, LLC f/k/a Signature Payroll Services,

  LLC (“Signature Employer”) was Ms. Carman’s actual former employer. The other two entities

  named as Defendants played no role and should be dismissed from this action.” [DN 12-1 at 1

  n.1].

          The Court does not “lightly infer a party’s waiver of its right to arbitration,” but the Court

  “may find waiver if a party (1) ‘tak[es] actions that are completely inconsistent with any reliance

  on an arbitration agreement; and (2) delay[s] its assertion to such an extent that the opposing party

  incurs actual prejudice.’” Solo v. United Parcel Serv. Co., 947 F.3d 968, 975 (6th Cir. 2020)

  (citations omitted) (alternations in original).

          Beginning with the first prong, “[n]ot every motion to dismiss is inconsistent with the right

  to arbitration.” Id. (citation omitted). But “a motion to dismiss that seeks ‘a decision on the merits’

  and ‘an immediate and total victory in the parties’ dispute’ is entirely inconsistent with later

  requesting that those same merits questions be resolved in arbitration.” Id. (citation omitted).




                                                    10
Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 11 of 12 PageID #: 716




  Contrary to Carman’s assertion, Defendants’ motion to dismiss is not inconsistent with its right to

  arbitration. Defendants’ motion simply pointed out that Carman sued some parties that should not

  have been sued as only one of the named parties was Carman’s actual employer. Unlike the

  defendant in Solo, Defendants here did not seek a decision on the merits. Id. Defendants have not

  waived the right to compel arbitration.

      C. Attorney’s Fees

           Defendants argue that “because Ms. Carman unreasonably multiplied these proceedings to

  the detriment of the Court and the Signature Defendants, the Court should award the Signature

  Defendants their reasonable attorney fees caused by Ms. Carman’s misrepresentation of the

  onboarding process.” [DN 48-1 at 17]. Specifically, Defendants contend that despite Carman

  knowing that she completed her onboarding remotely and not in any facility of the Defendants,

  she argued for discovery on the numerous documents presented on the first day of employment.

  [Id.].

           Under 28 U.S.C. § 1927, “any attorney or other person admitted to conduct cases in any

  court of the United States . . . who so multiples the proceedings in any case unreasonably and

  vexatiously may be required by the court to satisfy personally the excess costs, expenses, and

  attorneys’ fees reasonably incurred because of such conduct.” In Jones v. Good Shepherd

  Healthcare Sols., Inc., the court explained the standard to be granted fees under § 1927:

           An “unreasonable and vexatious multiplication” occurs only where a party knows
           or reasonably should know that a claim is frivolous. To warrant sanctions under §
           1927, “[t]here must be some conduct on the part of the subject attorney that trial
           judges, applying the collective wisdom of their experience on the bench, could
           agree falls short of the obligations owed by a member of the bar to the court and
           which, as a result, causes additional expense to the opposing party.” Mere
           inadvertence or negligence by the attorney is insufficient. In short, an award of
           attorney fees under § 1927 is “an extreme sanction and must be limited to truly
           egregious cases of misconduct.”




                                                  11
Case 4:19-cv-00087-JHM-HBB Document 55 Filed 06/10/20 Page 12 of 12 PageID #: 717




  Jones v. Good Shepherd Healthcare Sols., Inc., No. 3:17-CV-411-DJH, 2019 WL 321420, at *3

  (W.D. Ky. Jan. 24, 2019) (citations omitted).

         It appears that Carman simply sought discovery, among other things, about the timing and

  procedure of having Carman electronically sign the arbitration agreement. [DN 10 at 2–5]. The

  Court finds the conduct of Carman’s attorney does not warrant such an extreme action.

                                         III. CONCLUSION

         For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’ Motion to

  Stay and Compel Arbitration [DN 48] is GRANTED and Defendants’ Motion for Attorney’s Fees

  is DENIED.




                                                                              June 10, 2020




  cc: counsel of record




                                                  12
